DETAILED ACTION
This is a response to the Amendment to Application # 16/515,242 filed on January 31, 2022 in which claims 1 and 5 were amended.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-6 are pending, which are rejected under 35 U.S.C. § 103.

Claim Interpretation
Claim 5 recites a method including the limitations “determining whether there is at least one of the second sentences, in the memory storing the second sentences, corresponding to the newly-input first sentence based on the detected synonyms and the words of the newly-input first sentence; under a condition that there is at least one of the second sentences, in the memory storing the second sentences, corresponding to the newly-input first sentence based on the detected synonyms and the words of the newly-input first sentence, retrieving, from the memory storing second sentences in association with the past-input first sentences, the at least one of the second sentences corresponding to the newly-input first sentence, based on the detected synonyms and the words of the newly-input first sentence and displaying the at least one of the second sentences on the chat screen;” “under a condition that the at least one of the second sentences comprise two or more second sentences corresponding to the newly-input first sentence based on the detected synonyms and the words of the newly-input first sentence, receiving a selection of one of the two or more second sentences under a condition that there is not at least one of the second sentences, in the memory storing the second sentences, corresponding to the newly-input first sentence based on the detected synonyms and the words of the newly-input first sentence, receiving another newly- input first sentence.” (Emphasis added). 
The broadest reasonable interpretation of these limitations does not requires the both (1) the “retrieving … the at least one second sentence … receiving a selection one of the two or more second sentences” steps and (2) the “receiving another newly-input first sentence” step to be performed. See Ex parte Schulhauser, 2013-007847 (PTAB 2016) (precedential) where the board held that when method steps are to be carried out only upon the occurrence of a condition precedent, the broadest reasonable interpretation holds that those steps are not required to be performed. (id. at *7). 

Claim Objections
Claims 1-6 are objected to for failing to comply with 37 C.F.R. § 1.75(g), which requires “[t]he least restrictive claim should be presented as claim number 1” (emphasis added). See also, MPEP § 608.01(i)). In the present application, the claim presented as claim number 5 is the least restrictive claim of the independent claims. This objection will be held in abeyance upon Applicant’s request.

Claim 5 is objected to because of the following informalities:  the penultimate limitation ends in a comma (‘,’) instead of a semi-colon (‘;’).  Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 


This application currently names joint inventors. In considering patentability of the claims, the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicants are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 1 and 4-6 are rejected under 35 U.S.C. § 103 as being unpatentable over Liu, US Publication 2018/0373782 (hereinafter Liu) in view of Hiratsuka et al., US Publication 2004/0186831 (hereinafter Hiratsuka), in further view of Chen et al., US Publication 2020/0007380 (hereinafter Chen).

Regarding claim 1, Liu discloses a search apparatus comprising “a memory to store second sentences in association with past-input first sentences (Liu ¶¶ 6, 22) by storing questions (i.e., a past-input first sentence) having an answer (i.e., a second sentence), where the matching must at least store the association in RAM. Additionally, Liu discloses “store synonyms corresponding to each of a plurality of words” (Liu ¶ 32) where the synonym repository stores synonyms corresponding to words. Further, Liu discloses “circuitry configured to divide each of the past-input first sentences into words and divide the newly-input first sentence into words” (Liu ¶¶ 31, 97, see also ¶¶ 99-100) by performing word segmentation on the query (i.e., dividing the newly-input first sentence) and giving an example where the word segments of the query are compared to the individual words of the past-input first sentences. Moreover, Liu discloses “select, from the synonyms corresponding to each of the plurality of words stored in the memory, synonyms corresponding to each of the words obtained by dividing each of the past-input first sentences, … store the selected synonyms in the memory” (Liu ¶ 39) by determining synonyms from the training data (i.e., the past-input first sentences) and storing those synonyms at least in RAM. Likewise, Liu discloses “detect, from the selected synonyms stored in the memory, synonyms corresponding to each of the words obtained by dividing the newly-input first sentence” (Liu ¶ 97) by selecting (i.e., detecting) synonyms of the segmented query. Liu also discloses “determine whether there is at least one of the second sentences, in the memory storing the second sentences, corresponding to the newly-input first sentence based on the detected synonyms and the words of the newly-input first sentence” (Liu ¶ 24) by determining if any of the questions with a semantic similarity greater than a threshold exist. In addition, Liu discloses “if there is at least one of the second sentences, in the memory storing the second sentences, corresponding to the newly-input first sentence based on the detected synonyms and the words of the newly-input first sentence, retrieve, from the memory storing the second sentences, the at least one of the second sentences corresponding to the newly-input first sentence based on the detected synonyms and the words of the newly-input first sentence” (Liu ¶ 25) by recommending the appropriate answer based on the similarity determination. Finally, Liu discloses “when the at least one of the second sentences comprise two or more second sentences corresponding to the newly-input first sentence based on the detected synonyms and the words of the newly-input first sentence, receive a selection of one of the two or more second sentences corresponding to the newly-input first sentence” (Liu ¶ 64) by indicating that when a plurality of similar questions are present, the similarly score is calculated for each on in order to select the desired choice.
display the at least one of the second sentences on the chat screen, and when the at least one of the second sentences comprise two or more second sentences corresponding to the newly-input first sentence based on the detected synonyms and the words of the newly-input first sentence, receive a selection of one of the two or more second sentences corresponding to the newly-input first sentence on the chat screen.”
However, Hiratsuka discloses a system for selecting synonyms that are “in descending order of appearance frequency of the words.” (Hiratsuka ¶ 42 and Fig. 6). Thus, a person of ordinary skill in the art prior to the effective filing date would have recognized that when Hiratsuka was combined with Liu, the selection of the past-input first sentences of Liu would be in the descending order of appearance frequency of the words of Hiratsuka. Therefore, the combination of Liu and Hiratsuka at least teaches and/or suggests the claimed limitation “select, from the synonyms corresponding to each of the plurality of words stored in the memory, synonyms corresponding to each of the words obtained by dividing each of the past-input first sentences, in descending order of appearance frequency of the words,” rendering it obvious.

Liu and Hiratsuka are analogous art because they are from the “same field of endeavor,” namely that of synonym detection. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Liu and Hiratsuka before him or her to modify the synonym repository of Liu to include the organizational method of Hiratsuka.
KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). Liu teaches the “base device” including a synonym repository. Further, Hiratsuka teaches the “known technique” for organizing synonyms in descending order of appearance frequency that is applicable to the base device of Liu. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system because the organization of the synonym repository does not affect the processing of the question and answer system.

The combination of Liu and Hiratsuka does not appear to explicitly disclose the use of chat screens and therefore does not appear to explicitly disclose “circuitry configured to receive a newly-input first sentence on a chat screen” or “display the at least one of the second sentences on the chat screen, and when the at least one of the second sentences comprise two or more second sentences corresponding to the newly-input first sentence based on the detected synonyms and the words of the newly-input first sentence, receive a selection of one of the two or more second sentences corresponding to the newly-input first sentence on the chat screen.”
However, Chen discloses a chat bot system that accepts text entry from the user and thus discloses “circuitry configured to receive a newly-input first sentence on a chat screen.” (Chen ¶ 26). Additionally, Chen discloses “display the at least one of the second sentences on the chat screen, and when the at least one of the second sentences comprise two or more second sentences corresponding to the newly-input first sentence based on the detected synonyms and the words of the newly-input first sentence, receive a selection of one of the two or more second sentences corresponding to the newly-input first sentence on the chat screen” (Chen ¶¶ 28, 66) by providing the user in choices in the chat box based on the user’s question and indicating that the process uses syntactically similar (i.e., synonyms) words when determining the answers.
Liu, Hiratsuka, and Chen are analogous art because they are from the “same field of endeavor,” namely that of synonym detection systems. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Liu, Hiratsuka, and Chen before him or her to modify the artificial intelligence system of Liu and Hiratsuka to include the operation as a chat bot of Chen.
The motivation/rationale for doing so would have been that of simple substitution. See KSR Int’l Co v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(B). The combination of Liu and Hiratsuka differs from the claimed invention by being agnostic to the front end of the question system used, instead of the claimed system of using the system within a chat window. Further, Chen teaches that detecting synonyms within a chat window was well known in the art. One of ordinary skill in the art could have predictably substituted the chat front end of Chen for undefined front end of Liu and Hiratsuka because the questions received by Liu must have a source and Chen provides a well-known source for those questions.

Regarding claim 4, the combination of Liu, Hiratsuka, and Chen discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Liu, Hiratsuka, and Chen discloses “wherein each of the past-input first sentences and the newly-input first sentence is a sentence of a question, and each of the second sentences is a sentence of an answer to the question.” (Liu ¶ 97).

Regarding claim 5, Liu discloses a method comprising “receiving a newly-input first sentence …” (Liu ¶ 80). Additionally, Liu discloses “dividing each of past-input first sentences into words; dividing the newly-input first sentence into words” (Liu ¶¶ 31, 97, see also ¶¶ 99-100) by performing word segmentation on the query (i.e., dividing the newly-input first sentence) and giving an example where the word segments of the query are compared to the individual words of the past-input first sentences, which must necessarily have been divided to be in such a form. Further, Liu discloses “detecting synonyms corresponding to each of the words obtained by dividing the newly-input first sentence, from a memory storing synonyms corresponding to each of the words” (Liu ¶ 32) where the synonym repository stores synonyms corresponding to words. Moreover, Liu discloses “each of the words obtained by dividing each of the past-input first sentences selected in a … from the memory storing synonyms corresponding to each of a plurality of words are stored” (Liu ¶ 39) by determining synonyms from the training data (i.e., the past-input first sentences) and storing those synonyms at least in RAM. Likewise, Liu discloses “determining whether there is at least one of the second sentences, in the memory storing the second sentences, corresponding to the newly-input first sentence based on the detected synonyms and the words of the newly-input first sentence” (Liu ¶ 24) by determining if any of the questions with a semantic similarity greater than a threshold exist. Liu also discloses “under a condition that there is at least one of the second sentences, in the memory storing the second sentences, corresponding to the newly-input first sentence based on the detected synonyms and the words of the newly-input first sentence, retrieving, from the memory storing second sentences in association with the past-input first sentences, the at least one of the second sentences corresponding to the newly-input first sentence, based on the detected synonyms and the words of the by indicating that when a plurality of similar questions are present, the similarly score is calculated for each on in order to select the desired choice.
Finally, Liu at least teaches and/or suggests “under a condition that there is not at least one of the second sentences, in the memory storing the second sentences, corresponding to the newly-input first sentence based on the detected synonyms and the words of the newly-input first sentence, receiving another newly-input first sentence” because this limitation is not required to be performed. See Ex parte Schulhauser, 2013-007847 (PTAB 2016) (precedential).
Although Liu discloses the selection of synonyms, it does not appear to explicitly disclose that it select synonyms “in descending order of appearance frequency of the words.” Additionally, Liu does not appear to explicitly disclose the use of chat screens and therefore does not appear to explicitly disclose “receiving a newly-input first sentence on a chat screen dividing each of past-input first sentences into words;” “displaying the at least one of the second sentences on the chat screen;” or “under a condition that the at least one of the second sentences comprise two or more second sentences corresponding to the newly-input first sentence based on the detected synonyms and the words of the newly-input first sentence, receiving a selection of one of the two or more second sentences corresponding to the newly-input first sentence on the chat screen.” Finally, although not required under the broadest reasonable interpretation, Liu does not appear to explicitly disclose “under a condition that there is not at least one of the second sentences, in the memory storing the second sentences, corresponding to the newly-input first sentence based on the detected synonyms and the words of the newly-input first sentence, receiving another newly-input first sentence.”
in a descending order of appearance frequency of the words from the memory storing synonyms corresponding to each of a plurality of words are stored,” rendering it obvious.
Liu and Hiratsuka are analogous art because they are from the “same field of endeavor,” namely that of synonym detection. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Liu and Hiratsuka before him or her to modify the synonym repository of Liu to include the organizational method of Hiratsuka.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). Liu teaches the “base device” including a synonym repository. Further, Hiratsuka teaches the “known technique” for organizing synonyms in descending order of appearance frequency that is applicable to the base device of Liu. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system because the organization of the synonym repository does not affect the processing of the question and answer system.

on a chat screen dividing each of past-input first sentences into words;” “displaying the at least one of the second sentences on the chat screen;” or “under a condition that the at least one of the second sentences comprise two or more second sentences corresponding to the newly-input first sentence based on the detected synonyms and the words of the newly-input first sentence, receiving a selection of one of the two or more second sentences corresponding to the newly-input first sentence on the chat screen.” Finally, although not required under the broadest reasonable interpretation, the combination of Liu and Hiratsuka does not appear to explicitly disclose “under a condition that there is not at least one of the second sentences, in the memory storing the second sentences, corresponding to the newly-input first sentence based on the detected synonyms and the words of the newly-input first sentence, receiving another newly-input first sentence.”
However, Chen discloses a chat bot system that accepts text entry from the user and thus discloses “receiving a newly-input first sentence on a chat screen dividing each of past-input first sentences into words.” (Chen ¶ 26). Additionally, Chen discloses “displaying the at least one of the second sentences on the chat screen; and under a condition that the at least one of the second sentences comprise two or more second sentences corresponding to the newly-input first sentence based on the detected synonyms and the words of the newly-input first sentence, receiving a selection of one of the two or more second sentences corresponding to the newly-input first sentence on the chat screen” (Chen ¶¶ 28, 66) by providing the user in choices in the chat box based on the user’s question and indicating that the process uses syntactically similar (i.e., synonyms) words when determining the answers.
Finally, Chen discloses “under a condition that there is not at least one of the second sentences, in the memory storing the second sentences, corresponding to the newly-input first sentence … the by repeating the questions and answers to receive a new response (i.e., another newly-input first sentence) when it cannot determine a response (i.e., a second sentence) that matches the previously entered question (i.e., the newly-input first sentence). A person of ordinary skill in the art prior to the effective filing date of the present invention would have recognized that when Chen was combined with Liu and Hiratsuka, the second sentences of Chen would correspond to the first sentence “based on the detected synonyms” of Liu and Hiratsuka. Therefore, the combination of Liu, Hiratsuka, and Chen at least teaches and/or suggests “under a condition that there is not at least one of the second sentences, in the memory storing the second sentences, corresponding to the newly-input first sentence based on the detected synonyms and the words of the newly-input first sentence, receiving another newly-input first sentence,” rendering it obvious. 
Liu, Hiratsuka, and Chen are analogous art because they are from the “same field of endeavor,” namely that of synonym detection systems. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Liu, Hiratsuka, and Chen before him or her to modify the artificial intelligence system of Liu and Hiratsuka to include the operation as a chat bot of Chen.
The motivation/rationale for doing so would have been that of simple substitution. See KSR Int’l Co v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(B). The combination of Liu and Hiratsuka differs from the claimed invention by being agnostic to the front end of the question system used, instead of the claimed system of using the system within a chat window. Further, Chen teaches that detecting synonyms within a chat window was well known in the art. One of ordinary skill in the art could have predictably substituted the chat front end of Chen for undefined front end of Liu and Hiratsuka because the questions received by Liu must have a source and Chen provides a well-known source for those questions.

Regarding claim 6, the combination of Liu, Hiratsuka, and Chen discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Liu, Hiratsuka, and Chen discloses “wherein when it is determined that there is not at least one of the second sentences, in the memory storing the second sentences, corresponding to the newly-input first sentence based on the detected synonyms and the words of the newly-input first sentence, the circuitry is further configured to receive another newly-input first sentence” (Chen ¶ 32) by repeating the prompt in instances in which the response was not found.

Claim 2 is rejected under 35 U.S.C. § 103 as being unpatentable over Liu in view of Hiratsuka and Chen, as applied to claim 1 above, and further in view of Press et al., US Publication 2011/0276580 (hereinafter Press).

Regarding claim 2, the combination of Liu, Hiratsuka, and Chen discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Liu and Hiratsuka discloses “wherein a number of the synonyms to be selected from the synonyms corresponding to each of the plurality of words and to be stored in the memory is equal to or less than the number of synonyms that can be handled by the circuitry” (Liu ¶97) by selecting synonyms. The examiner notes that the number of synonyms will always be equal to or less than the number of synonyms that can be handled by the circuitry, otherwise, the circuitry would be unable to handle the selection.
The combination of Liu, Hiratsuka, and Chen does not appear to explicitly disclose “wherein a number of synonyms that can be handled by the circuitry is specified in advance.”

Liu, Hiratsuka, Chen, and Press are analogous art because they are from the “same field of endeavor,” namely that of synonym detection. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Liu, Hiratsuka, Chen and Press before him or her to modify the synonym detection of Liu, Hiratsuka, and Chen to include the a predefined number of synonyms of Press.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). The combination of Liu, Hiratsuka, and Chen teaches the “base device” for detecting synonyms. Further, Press teaches the “known technique” for using a predefined number of synonyms that is applicable to the base device of Liu, Hiratsuka, and Chen. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.
	
Claim 3 is rejected under 35 U.S.C. § 103 as being unpatentable over Liu in view of Hiratsuka and Chen, as applied to claim 1 above, and further in view of Terry et al., US Publication 2018/0373696 (hereinafter Terry).

Regarding claim 3, the combination of Liu, Hiratsuka, and Chen discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Liu and Hiratsuka does not appear to explicitly disclose “wherein when a category of the newly-input first sentence is specified, the circuitry is further configured to: preliminarily acquire one or more of the 
However, Terry discloses a question and answer system “wherein when a category of the newly-input first sentence is specified, the circuitry is further configured to: preliminarily acquire one or more of the second sentences corresponding to the specified category from the second sentences stored in the memory in association with the past-input first sentences” (Terry ¶¶ 154, 156) by determining a category of the user input and looking up (i.e., acquiring) the answers. Further, Terry discloses “retrieve the at least one of the second sentences corresponding to the newly-input first sentence from among the one or more of the second sentences preliminarily acquired in accordance with the category that is specified.” (Terry ¶ 156).
Liu, Hiratsuka, Chen, and Terry are analogous art because they are from the “same field of endeavor,” namely that of synonym detection. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Liu, Hiratsuka, Chen, and Terry before him or her to modify the answer retrieval of Liu, Hiratsuka, and Chen to include the category based answer retrieval of Terry.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). The combination of Liu, Hiratsuka, and Chen teaches the “base device” for providing answers to questions. Further, Terry teaches the “known technique” using categories of questions to retrieve answers that is applicable to the base device of Liu, Hiratsuka, and Chen. One of ordinary skill in .

Response to Arguments
Applicant’s request filed January 31, 2002 to hold the objection to claims 1-6 in abeyance (Remarks 7) is granted.

Applicant's arguments filed January 31, 2022 have been fully considered but they are not persuasive.

Regarding the claim interpretation of claim 5, Applicant argues that based on the amendment, “the retrieving step and the receiving step as recited in claim 5 have patentable weight.” (Remarks 6-7). The examiner disagrees.

As discussed in the claim interpretation above, under the broadest reasonable interpretation only one of the “retrieving … the at least one second sentence … receiving a selection one of the two or more second sentences” steps and the “receiving another newly-input first sentence” step are required to be performed. See Ex parte Schulhauser, 2013-007847 (PTAB 2016) (precedential). In other words, the “retrieving … the at least one second sentence … receiving a selection one of the two or more second sentences” steps may be performed without performing the “receiving another newly-input first sentence” step or the “receiving another newly-input first sentence” step may be performed without performing the “retrieving … the at least one second sentence … receiving a selection one of the two or more second sentences” steps. Therefore, Applicant’s argument is unpersuasive.

in descending order of appearance frequency of the words,” because “the documents [of Hiratsuka] are ranked in descending order of score value” but the “formula in Hiratsuka is substantially different from ‘the appearance frequency of the words.’” (Remarks 7-8). 

The Applicant traverses this rejection, but “[i]n order to be entitled to reconsideration or further examination,” the Applicant is required to “distinctly and specifically point[] out the supposed errors in the examiner’s action.” 37 C.F.R. § 1.111(b). The Applicant’s reply fails to comply with this requirement, because the response characterizes the prior art reference and merely concludes that the art and the claims are “substantially different.” In other words, Applicant does not explain why the cited prior art and the claimed invention are “substantially different.” Therefore, because the Applicant failed to provide the Examiner with any distinct or specific reason as to why the rejection was erroneous, Applicant’s argument is unpersuasive.

Applicant next argues “Hiratsuka discloses a method of selecting a document, rather selecting synonyms as recited in claim 1.” (Remarks 8). The examiner disagrees.

In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As was discussed in the rejection above, it is the combination of Liu, 

Regarding the rejection of claims 2-6 under 35 U.S.C. § 103, Applicant argues that these claims are allowable for either the same reasons as claim 1 or for depending on such a claim. (Remarks 8-9). Applicant’s argument is unpersuasive for the reasons discussed above. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790.  The examiner can normally be reached on Monday-Friday 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

/ANDREW R DYER/Primary Examiner, Art Unit 2176